Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 08/16/22, after the Non Final Office Action on 05/16/22. Claims 1-4, 8 have been amended.
Claims 1-11 are pending.
This Action is made Final.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable being over Uraki et al. US 2016/0226128 in view of Manzi US 2016/0276744 and Lu et al. CN 110224212.
Claim 1: Uraki et al. disclose a display device comprising: 
(Fig. 1) a display unit DSP/PNL [0024] including a pixel circuit PX; 
(Fig. 2) an antenna AT including at least one antenna element AI that is flat; 
(Fig. 12) a casing BZ (bezel/casing) [0078] having a bottom 
the at least one antenna element AT is disposed under thedisplay unit DSP/PNL
(Fig. 12) the bottom of the casing is disposed under the “electrical noise barrier plate” (see Manzi’s electrical noise barrier plate 40/30 below) – Note: Uraki’s bottom of the casing BZ encloses everything;
where a direction (upward direction) for the display unit DSP/PNL to display an image is defined as an “upper” side, where another direction (downward direction) opposite to the direction is defined as a “lower” side.
except
an electrical noise barrier plate comprising a metal or a magnetic substance to prevent electrical interference to the antenna due to electrical noise;
a casing comprising a metal or a resin, 
the electrical noise barrier plate is disposed under the at least one antenna element,
However Manzi teaches
(Fig. 3) an electrical noise barrier plate 40/30 (ferrite layer 40/conductive shield 30 reduces the influence of a high frequency electromagnetic field) [0068] [0063] comprising a metal or a magnetic substance (ferrite 40 and thin metal layer 30) [0061] to prevent electrical interference to the antenna 13 due to electrical noise [0063];
the electrical noise barrier plate 40/30 is disposed under the at least one antenna element 13 (12 (20/21)) [0055],
Lu et al. further teach
(Fig. 2) a casing 3 (protective cover) having a bottom comprising a metal or a resin (ship steel plate) [0029],
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Manzi's structure in order to provide reduction of interference between the antenna and the display, as taught by Manzi [0007]; and with Lu's structure in order to provide noise reduction, as taught by Lu [Abstract].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 3, 4:
Manzi teaches
Claim 2: (Fig. 3) an electrical noise barrier plate 40/30 (ferrite layer 40/conductive shield 30 reduces the influence of a high frequency electromagnetic field) [0068] [0063] comprising a metal or a magnetic substance (ferrite 40 and thin metal layer 30) [0061] to prevent electrical interference to the antenna 13 due to electrical noise [0063];
Claim 3: (Figs. 2, 3) more than a half of the at least one antenna element 12 is disposed on the electrical noise barrier 40/30 in a plan view when the display unit is viewed from above;
Claim 4: (Fig. 2) the entire at least one antenna element 12 is disposed on the electrical noise barrier 40/30 in the plan view.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable being over Uraki et al. US 2016/0226128, Manzi US 2016/0276744, Lu et al. CN 110224212 as applied to claim 1 above, and further in view of Fujisawa US 2012/0120772.
Claims 2:
Manzi teaches
(Fig. 3) an electrical noise barrier plate 40/30 (ferrite layer 40/conductive shield 30 reduces the influence of a high frequency electromagnetic field) [0068] [0063] comprising a metal or a magnetic substance (a ferrite magnetic substance comprising an iron oxide) [0021]
Fujisawa teaches
(Fig. 2) the bottom 80 comprises a stainless steel (SUS) material [0055].  
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Fujisawa's structure in order to provide noise reduction, as taught by Fujisawa [Abstract].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable being over Uraki et al. US 2016/0226128, Manzi US 2016/0276744, Lu et al. CN 110224212 as applied to claim 1 above, and further in view of Ohba et al. US 2008/0211721.
Claim 5:
Ohba et al. teach 
(Figs. 1A, 3) the at least one antenna element comprises a plurality of antenna elements 13/23 (first/second antenna elements) [0040] electrically connected together, and the plurality of antenna elements 13/23 overlap each other in a plan view when the display unit is viewed from above (a first case and a second case being connected and at least partly overlapping with each other) [0012]
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Ohba's structure in order to provide an antenna device used for the portable wireless device, as taught by Ohba [0002].

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable being over Uraki et al. US 2016/0226128, Manzi US 2016/0276744, Lu et al. CN 110224212 as applied to claim 1 above, and further in view of Schmid et al. US 2013/0225075.
Claims 8, 9: 
Schmid et al. teach
Claim 8: (Figs. 1, 2A) a controller configured to control a refresh rate of the display unit, wherein the controller sets the refresh rate in a period during which the antenna 106 [0048] communicates with a communication medium to be smaller than the refresh rate in a period during which the antenna does not communicate with the communication medium (the LCD control circuitry has at least first and second refresh rates and is operative at a first, lower refresh rate during operation of the contactless communication circuitry associated with the contactless payment antenna 106 in carrying out a transaction and at a second, higher refresh rate at times when the contactless communication circuitry is not carrying out a transaction, thereby to reduce interference to operation of the contactless communication circuitry resulting from operation of the LCD display) [0005] [0012].
Claim 9: Regarding the limitation “wherein the controller sets the refresh rate in the period during which the antenna communicates with the communication medium to be equal to or less than 10 Hz”: Schmid et al. teach the display portion operates at a lower refresh rate [0005] [0010] when the antenna communicates with the communication medium. One skilled in the art can set the specific value of this lower refresh rate depending on the needs and the availability/state-of-the art of the equipment. To the claimed limitation “to be equal to or less than 10 Hz” Applicant fails to establish the claimed feature “equal to or less than 10 Hz” is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Uraki/Manzi/Lu/Schmid as in claim 8.
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Schmid's structure in order to provide reduction in interference between the LCD control circuitry and the contactless antenna communication circuitry, as taught by Schmid [0004].

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable being over Uraki et al. US 2016/0226128, Manzi US 2016/0276744, Lu et al. CN 110224212, Schmid et al. US 2013/0225075 as applied to claim 8 above, and further in view of Hirakata et al. US 2017/0227807.
Claims 10, 11: 
Hirakata et al. teach
Claim 10: the pixel circuit comprises an oxide semiconductor [0096].
Claim 11: the pixel circuit comprises an In-Ga- Zn-O oxide semiconductor (an oxide semiconductor containing at least one of indium, gallium, and zinc, such as an In—Ga—Zn-based metal oxide) [0096].
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Hirakata's structure in order to suppress deterioration of the transistor characteristics, as taught by Hirakata [0097].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871